After reconsideration of the matters urged in support of the application for rehearing, the court remains convinced of the correctness of the conclusions announced. The statement of the person in appellant's office, when Blackwell presented the order, "It's here," was referable to the subject of the order, viz. the wages of Sadler between the dates mentioned in the order, and hence was evidence tending to show that the subject of the assignment or order (Sadler's wages described in the order) was then due Sadler, and was earned wages thereby assigned.
There was no error in permitting plaintiff (appellee) to show by the witness Eshmore that he, then in the service of plaintiff gave the assignment or order to Blackwell "to take out to the" appellant, which it was otherwise shown Blackwell did in the way indicated in the original opinion ante. This testimony was of the res gestæ of the authorized presentation of the assignment or order to the appellant. Such testimony did not offend the rule against self-serving declarations, within the doctrine of Kuykendall v. Edmondson,200 Ala. 650, 77 So. 24, and Williams v. Lay, 184 Ala. 54,63 So. 466. The application for rehearing is overruled.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.